Opinion by
Willard, J.,
The appellant in his brief of argument states that this case is practically resolved into the following propositions of law: 1st. Will a court of equity permit the defendant under its charter to usurp the franchises of the plaintiff and actually appropriate its ferry without any compensation tendered or secured?
2d., Does the rule as to enjoining irreparable injuries only *594have any application to corporate acts entirely without authority, for which there is no adequate damage at law ?
3d. Where an injunction is applied for under such circumstances, can damages alone be decreed ? Or in case the injunction is refused will not the suitor be remitted to his action at law?
These interrogatories, as abstract questions, might be answered, but as each case depends upon its own circumstances and facts (of which, as an appellate court, we have a right to be fully informed), we do not feel called upon or authorized to answer these categorical questions with the light before us. We have the allegations and denials of the appellee and appellant, but we are not furnished with the evidence in the case so as to- examine it in connection with the report of the master. We know however that a large mass of testimony was taken before the master, all of which was by him scrutinized, and that his findings of fact-and law under the testimony were submitted to an- able judge in the court below, who after a careful reexamination of the testimony .affirmed the master’s report and entered the decree by the master recommended. It is fair for us to presume that the evidence fully warranted the finding of every matter of fact contained in his report, and without the testimony before us for examination to determine whether he erred or not, our duty is plain to affirm this ease upon the report of the master and the approval of the court below of his report.
The specifications of error are overruled, the decree is affirmed and the appeal dismissed at the cost of the appellant.